 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneralMetalProductsCompanyandInternational Association of Machinists andAerospaceWorkers,AFL-CIO.Cases26-CA-2433 and 26-RC-2582.April 18,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn November 4, 1966, Trial Examiner Lowell M.Goerlich issued his Decision in the above-entitledconsolidatedproceeding,'findingthattheRespondent had engaged in and wasengaging inunfair labor practices and recommending that itceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent and certain townspeopleinterfered with the Board election of February 18,1966, in the representation proceeding, andrecommended that the said election be set aside andthat a new election be held. The Trial Examinerfurther recommended that other allegations of thecomplaint be dismissed. Thereafter, the Respondentand the General Counsel filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the following modifications:1.The Trial Examiner found, and we agree, thatRespondent by the following conduct violatedSection 8(a)(1) of the Act:(a)PlantSuperintendentStevensunlawfullyinterrogated employeeWilliams as to what hethought of the Union.(b)Attorney-businessmanWarmath and hisassociates, citizens of the community of Humboldt,in which Respondent's plant was located, engaged inthe following conduct: (1) Warmath interrogatediTheRegional Director's order consolidating cases and noticeof hearing was issued July 26, 1966, and not January 26,1966, asstated by the Trial Examiner.2A copy ofthis speech was placed in evidence by theRespondent at the hearing herein,was made part of the record inthe representation proceeding consolidated herewith,its contentsare not disputedby theRespondent, and the matter was fullylitigated.Moreover, the Trial Examiner found, and we agree, thatthe speech constituted interference with the election.For thesereasons, the Trial Examiner's action granting the Respondent'semployee Porter about the Union; (2) Warmathbestowed a benefit on Porter as an inducement tovote against the Union; (3) Boyte, Warmath's lawpartner, interrogated employee Bolin concerning theemployees' union sympathies, and implied that if theUnion were successful, the Respondent would leaveHumboldt; (4) White, a business partner ofWarmath,interrogatedemployeeStevensconcerning the Union; (5) Cox, the manager of thebank of which Warmath was chairman of the board,intimated to employees Stevens and Cross that theRespondent would move the plant if the Union weresuccessful; (6) Milligan, a local grocer, interrogatedemployee Cross concerning the Union, told him theCompany might go to another town if the Union gotin, and reported the conversation to Warmath. Weadopt the Trial Examiner's finding, for the reasonsgiven by him, that the Respondent was responsiblefor this conduct; we find, as did the Trial Examiner,thatWarmath and his associates discussed anddevised with the Respondent ways and means for acommon endeavor to defeat the Union, that theyacted on behalf and in the interest of Respondentwith the latter's knowledge and approval, and thattheir conversations with employees led employees tobelieve thatWarmath and his associates werespeaking for the Respondent.2. In addition,we find, in the context ofRespondent's other unlawful conduct including theabove-described conduct ofWarmath and hisassociates,thattheRespondentviolatedSection 8(a)(1) by Respondent President Mattick'sspeech to the assembled employees on February 16,1966, in which Mattick promised the benefits ofexpanded operationswithout theUnion,andthreatened a curtailment of operations if the Unionwere selected as bargaining agent.'3. In agreement with the Trial Examiner, we findthat the election was interfered with by the aforesaidconduct, and by grocer Mills, who told employeeSanders that "his information said that if the Unioncame into the plant over here, that the Companywould close and [Sanders] would lose [his] job, anditwould be hard for [him] to find work afterwards";andbyBlankenship,alocalbanker,whointerrogated employee Bolin about how he felt aboutthe Union and why the men were so strong about theUnion, and told Bolin he was afraid the plant mightclose down and move to Texas if the Union were notvoted out.3motion to dismiss paragraph 9 of the complaint,which alleged thisspeech to be violative of Section 8(a)(1) of the Act, is herebyreversed, and the motion is dented3 In the absence of exceptions,we adoptpro formathe TrialExaminer's finding that Respondent did not violate Section 8(a)(1)of the Act by virtue of the conduct of Mills and Blankenship TheTrialExaminer'sConclusion of Law 4 is modified to read asfollows"The election conducted on February 18, 1966, wasinterfered with by the Respondent and the townspeople "164 NLRB No. 1 GENERAL METAL PRODUCTS CO.65ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, General MetalProductsCompany,Humboldt,Tennessee, itsofficers,agents, successors,and assigns,shall taketheactionsetforth in the Trial Examiner'sRecommended Order,as hereinmodified:1.Inparagraph 1(a) of the Trial Examiner'sRecommended Order insert the word "unlawfully"before the word "interrogating."2.Substitute the following for the first twoindented paragraphsof thenotice:4WE WILL NOT threaten employees with reprisalsto discourage affiliation with or support of anylabororganization;unlawfullyinterrogateemployeesconcerningunionactivitiesoraffiliations; aid, abet,assist,or cooperate withanyoutsidegroupof localcitizensorbusinessmen in any campaign designed tointerfere with,restrain,or coerce our employeesintheexerciseof their rights to self-organization.WE DISAVOW any claim,assertion,or implication made by such group that ourHumboldt operationwillbecurtailedordiscontinued as reprisal for our employees'affiliationwithorsupportofany labororganization.IT IS ALSO ORDERED that the complaint bedismissed insofaras it alleges violationsof the Actnot specifically found herein.IT IS FURTHER ORDERED that the election held onFebruary 18, 1966, in Case 26-RC-2582, be, and itherebyis, setaside, and that said case be, and ithereby is, remanded to the Regional Director forRegion 26 to conduct a new election when he deemsthat circumstances permit the free choice of abargainingrepresentative."Add the following after the street address of Region 26, at thebottom of the notice attached to the Trial Examiner's Decision.Telephone534-3161TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL M. GOERLICH, Trial Examiner:On January 25,1966,the International Association of Machinists andAerospace Workers,AFL-CIO,herein referred to as theUnion,filed a petition for a representation election amongcertain of the employees of the General Metal ProductsCompany at its Humboldt,Tennessee,plant.OnFebruary 18, 1966,pursuant to a Stipulation forCertificationUpon Consent Election executed by theparties on February 8, 1966,an election by secret ballotwas conducted under the direction and supervision of theRegional Director for Region 26. Upon the conclusion ofthe election,a tally of ballots was furnished the parties inaccordance with the National Labor Relations BoardRules and Regulations and Statementsof Procedure,Series 8, as amended. The tally of ballots showed thatthere were approximately 28 eligible voters and that 25ballots were cast, of which 8 were for the petitioner and 14were against the petitioner; 3 ballots were challenged. Thechallenges were not sufficient in number to affect theresults of the election.On February 23, 1966, the Petitioner filed timelyobjections to the conduct affecting the result of theelection.The ActingRegional Director investigated theobjections and thereafter on April 28,1966,issued andserved on the parties his report on objections. In hisreport,the Acting Regional Director recommended to theBoard that Objections 1, 2, 3, and 4 be sustained and thatthe election be set aside and a new one directed.Thereafter, on May 19, 1966, the Employer filed timelyexceptions to the Acting Regional Director's report. In itsexceptions, the Employer contended that the ActingRegional Director's findings and conclusions respectingObjections 1, 2, 3, and 4 were in error and contrary toBoard precedent,and it requested that a hearing bescheduled for determination of the issues raised by theobjections.The Board, having duly considered the Employer'sexceptions,was of the opinion that substantial andmaterial factual issues existed with respect to theallegations contained in Objections 1, 2, 3, and 4, whichcould best be resolved by hearing. The Board ordered thatahearing be held before a Hearing Officer to bedesignated by the Regional Director for Region 26 for thepurpose of taking testimony to resolve issues raised by thePetitioner'sObjections 1, 2, 3, and 4,theRegionalDirector'sreport,and the Employer's exceptions.Thereafter,on June 28,1966, the Regional Director causedto be issued a complaint and notice of hearing in which theGeneralMetal Products Company was named as theRespondent. The complaint was based on a charge filed bythe International Association of Machinists and AerospaceWorkers, AFL-CIO, on May 23,1966.The issues raised by the complaint were substantiallythe same as those raised in the Petitioner's objections tothe election.On July 21, 1966,the Board hiving been adminis-tratively advised that a complaint had been issued inCase 26-CA-2433 involving issues similar to thoseraised by Petitioner's objections on which a hearing hadbeen directed, the Board ordered that its order directinghearing be amended to the effect that "a hearing be held toresolve the issues raised by the Petitioners' objections 1,2, 3, and 4 and that such hearing be consolidated with anyhearing on the complaint issued inCase No. 26-CA-2433,and held before Trial Examiner to be designated by theChief Trial Examiner." The amended order provided that"the Trial Examiner, or the Hearing Officer, designatedfor the purpose of conducting the hearing, shall prepareand cause to be served on the parties a report containingresolutions of the credibility of witnesses, findings of fact,and recommendations to the Board as to the disposition ofsaid issues."On January 26, 1966, the Acting Regional Director forRegion 26, issued an order consolidating cases and noticeof hearing.The consolidated cases came on to be heard before meon August 10 and 11, 1966, at Humboldt, Tennessee. Atthe hearing,each party was afforded full opportunity to be 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDheard, to call,examine and cross-examine witnesses, toargue orally on the record, to submit proposed findings offactand conclusionsof law, and to file briefs. All briefshave been reviewed and considered by me.The issuesbeforeme arewhether theelection ofFebruary 10, 1966, shall be set aside and whether theRespondent be found guilty of a violation of Section8(a)(1)of the Act by reason of the Respondent's misconduct andthat of certain townspeople.Upon the whole record and from my observation of thewitnesses, I make the following:FINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, General Metal Products Company, isnow and has been at all times material herein a Tennesseecorporation with a plant located at Humboldt, Tennessee,'where it is engaged in the manufacture of metal stampingsand metal fabrications, tools, and dies.During the past 12 months, the Respondent, in thecourse and conduct of its business operations, receivedgoods valued in excess of $50,000 from points directlyoutside the State of Tennessee, and during the sameperiodRespondentmanufactured, sold, and shippedproducts valued is excess of $50,000 from its Humboldt,Tennessee, plant to points directly outside the State ofTennessee.The Respondent admits, and I find, that the Respondentis now and has been at all times material herein engaged incommerce within the meaning of Section 2(6) and (7) of theAct.we get off work our hands are so greasy their not fitten todrive a car home. Theyain'tgot no soap to wash themwith." To which Stevens replied, "Well, a bar of soapevery month would be cheaper than paying union dues andfines for not attending meetings." Stevens' version of theconversation differed in some respects. He testified, "Iapproached Billy and asked him if he had received theletter thatMr. Mattick3 sent out. He replied he had. Iasked him what he thought about the letter. He didn'tmake any comment. He began to complain about the soapand towels, and I went on to tell him that that was theCompany policy not to furnish soap and towels." Stevensdenied that he had asked Williams "how he felt about theUnion" or "what he thought about the Union." Stevenssaid that he inquired about the letter because "we wantedto see if everybody received one."In view of the testimony of Stevens which suggests thatthe question in respect to what Williams thought of theUnion was posed, I am persuaded that this question wasalso asked by Stevens.4 Like Acting Regional DirectorHarrington, I find that Stevens' interrogation of Williamswas grounds for sustaining Objection 1. Moreover, in thecontext of the Employer'santiunioncampaign, theinterrogation of Stevens served no legitimate employerpurpose, but allowed the Respondent to elicit importantinformation most useful to it in formulating a programwhereby it could draw its employees away from unionaffection. The conduct of Stevens, detailed above, was ofsuch a character as to reasonably tend to restrain orinterferewith employees in the exercise of rightsguaranteed by Section 7 of the Act and was in violation ofSection 8(a)(1) of the Act.The Rushton Company,158NLRB 1730.It.THE LABOR ORGANIZATIONInternationalAssociationof Machinistsand AerospaceWorkers, AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICES AND THE OBJECTIONSTO THE ELECTIONThe General Counsel cites the following incidents insupport of the objections to the election and the allegationsof unfair labor practices in the complaint.A. The Stevens IncidentEmployeeBillieRayWilliams testified that onFebruary 16, 1966,PlantSuperintendentRaymondStevens came to him while he was working and said,"Billy, have you received any mail from St. Louis?"2Williams responded in the affirmative, whereupon Stevenssaid,"Well, what do you think about the Union?"Williams replied, "I don't know" and commented, "when'The United States Census of Population, 1960, U SDepartment of Commerce, Bureau of Census,listsHumboldt,Tennessee,with a population of 8,4822The Employer'smain plant and offices were located inSt Louis, Missouri9Ralph Mattick was the president of the Respondent'Based upon the demeanor of the witnesses,Ihave reachedthe same conclusion'The findings in this subsection are based upon what the TrialExaminer considers to be the more plausible testimonyDemeanor of each witness was consideredB.The Incidents Involving the Townspeople51.The activities of Frank WarmathFrank Warmath is a Humboldt attorneyand a prominentbusinessmanwho has connection with 43 differentcorporations, includingthe First National Bank and thelocal newspaper, the Courier-Chronicle. He owns theHumboldt Motel and is associated with Robert White in afinance company and a real estate and insurance agency.He is interestedinthe industrialdevelopment ofHumboldt and is a member of the Tennessee StateIndustrial Commission.In this capacity he urged theRespondent to locate in Humboldt. He had moneyinvested in the physical properties acquired by theRespondent in Humboldt.6 His construction company builtthe plant. He was on friendly terms with the officials of theRespondent.' He testified, "I've got every kind of businessthere is here, except retail dry goods, andthingslike that.Anything thathappens to Humboldt affectsmeultimately."Warmath, like the Respondent, preferred that6Warmath testified that he had dealt with the Respondent "inseveral and varied capacitities,as industrial representative forthe State of Tennessee,and, also [he]had a personal interest inthe facility in which they were interested, the physical propertiesin which they were interested[He] had quite a bit of money init'IWarmath testified, "We get together every time they[company officials]come to townWe are going to do thesame thing this afternoon, and if they're here tomorrow we aregoing to do the same thing tomorrow" GENERAL METAL PRODUCTS CO.the Unionremainaway from the Respondent's Humboldtplant,a fact which was also known to the Respondent.Employee John Garland Turner conversed withWarmath in his office in the First National Bank onFebruary 17, 1966. Warmath told him to consider his votebefore he voted and "go the right way."On February 10, 1966, employee Danny Keith Portervisited the mayor of Humboldt in reference to a trafficticketin the amountof $43.50. The mayor called Warmath.At Warmath's suggestionPorter appeared at Warmath'soffice the next day. Warmath asked Porter whether theUnion "was goingto come out to where [Porter] worked."Porter responded that he thought "itwas going to comein."Warmath commented that aunion wasnot needed"out there" and that the plant had lost money. He toldPorter he had called him "over ... about this fine." Headvised Porter that he had "fixed" it for him and that hewould not have to appear. As Porterwas leavinghe said,"Well, I did you a favor. Now, I believe you can do meone."2.The activities of G. Griffin BoyteAttorneyG. GriffinBoyte,Warmath's law partner,called employee Vernon Utah Bolin" to his office onFebruary 16, 1966, and questioned him about theemployees' concern for the Union at the Respondent'splant. He asked Bolin "how he thought it was going" and"what his feelings were," and Boyte said that he did notthink the employees needed a union. Bolin outlined thereasons why the men felt they wanted a union. Boytementioned the Humboldt Hosiery Mill and dwelled atsome length on the fact that employees had lost their carsand homes when the plant moved to Texas, inferring thatthe same thing might transpire if the Union obtainedbargaining rights in the Respondent's plant. Boyte toldBolinthat "he wanted to talk to some of the people out atGeneral Metals, and that he might want to talk to [Bolin]again." Boyte said that he "might talk to them down thereand see what the situation [was], if something can be doneabout that."93.The activities of Robert L. WhiteRobert L. White, a partner of Warmath, was in the realestate and insurance business. He rented a home toemployee Terry Stevens. During the election campaignWhite phoned Stevens. White asked Stevens what hethought about the Union and Stevens answered that hewas in favor of it, whereupon White asked Stevens whatthe employees' complaints were and why he was in favorof the Union. After a discussion on the complaints Whitesaid that he did not think the Company was ready for aunion and asked Stevens not to vote for it.White testified, "I told him I felt like if they would givethe company a chance to get settled, that they would makeany adjustment that should be made, if any should bemade."4.Activities of Annie Lou CoxAnnie Lou Cox is the manager of Crossing Branch FirstNational Bank, of which Frank Warmath is chairman ofsBolin was prominent in the union movement All the unionmeetings except onewere held at his home Suchcircumstance,no doubt,explains the reason for Boyte's callsBoyte denied that he had mentioned the Bolin conversation to67the board. She is alsoan aldermanfor the city of Humboldtand has been employed by WarmathsinceJuly 1963.During the electioncampaignCox called employee JackCross' home by telephone. Cross' wife answered. Crossoverheard the conversation between Cox and his wife. Coxexplained that she wanted to talk to Cross about theUnion. She said that "they were very concerned about it"and "theremight be apossibility that they would lose theCompany if the Union should come out there." She askedCross' wife to try to influence Cross to voteagainst theUnion.Cox also called employee Terry Stevens on thetelephone in the middle of February. Cox said that "shethought that the Company wasn't ready for a union, andshe would like toinfluence[him] anyway she could to get[him] not to go to the Union, because she didn't think theCompany was ready for it, and she would appreciate it [if]he would consider it." Cox said that the citygovernmentwas interested in the Respondentremainingin Humboldtand that she would "appreciateit, if he could see fit to waituntil the Company was well established before voting forthe Union."5.Activities of Otis MilliganOtis Milligan, a local grocer visited employee Jack Crosson February 15, 1966. Milligan said that "they sent himdown there to talk to [Cross] about the Union."Milligancommented that the Respondent was a new company andhad lost money. He asked Cross what the "trouble" was"out there." Cross related several grievances.Milligansuggested that the election be postponed for about amonth at which time the Respondent would be moreagreeable to an election. Milligan also commented that"they were very concerned about the Company; that therewas a possibility that if [the employees] did get a Union inthey might move out, or go back to St. Louis, or go to someother town." Milligan asked Cross how he felt about theUnion; Cross replied that he had not made up his mind.Milligan reported the Cross conversation to Warmath.6.Activitiesof LarryThomas MillsLarryThomas Mills, a grocer doing business at Medina,Tennessee,in the first week in February sent a message toemployee James Crit Sanders,Jr.,byhisfather,requesting him to visit him at his store.Upon arrival at thestore Sanders inquired about Mills' conversation with hisfather. He asked Mills whether he was trying to find out ifhe was for or against the Union and "who he was trying'tofind out for." Mills-answered that "some people had got intouch with him, and wanted himto findout." Mills furthercommented that"his information said that if the Unioncome into the plant over here, that the Company wouldclose and [Sanders]would lose [his]job, and it would behard for [him] to findwork afterwards."7.Activities of Dossie Ray BlankenshipDossie Ray Blankenship is the vice president of theMerchants State Bank, Humboldt, Tennessee. AroundFebruary 15, 1966, Blankenship asked employee VernonUtah Bolin to come to the bank. Upon Bolin's arrivalcompany representatives In view of Boyte's expressed interest inthe union election campaign and Bolin's prominence in the unionmovement,Boyte's denial appears implausible.298-668 0-69-6 68DECISIONS OF NATIONALLABOR RELATIONS BOARDBlankenship said he was "concerned about that Unionbusiness," and that "the people out there had called him10and he had recommended [Bolin] and [his] brother to goto work out there and that he felt it was his duty to talk to[him] about it." Blankenship asked Bolin how he "feltabout the Union." Bolin replied that he "believed theUnion would come in." Blankenship mentioned theHumboldt Hosiery Mill where employees had lost jobs andsaid that "he was afraid that might happen to GeneralMetals ... the way that that plant closed down and movedto Texas." Blankenship asked Bolin to talk to his brother,Joe, and see if they "couldn't get [the Union] voted outfrom here." During the conversation Blankenship askedBolin"why the men was so strong about the Union." Thereasons were discussed.8. The alleged connections between the townspeople andthe RespondentWarmath spearheaded the townspeople's agitation forthedefeatof the Union.Warmath discussed theapproaching election with his employee, Cox, and his lawpartner,Boyte.Warmath suggested to his businesspartner, White, that election issues be discussed with anyemployeeslivingin "our houses." Warmath discussed theelection issues with grocer Milligan and asked him to findout what the employees "was wanting." Milligan reportedhisconversationwith employee Cross to Warmath.Warmath himself talked to several employees.Warmath testified that he had discussed the unionsituationwith company officials including Mattick andattorney Gilpin ". . .in our meetings;probably at dinner atmy house, or cocktail parties, or a drink . . . at my house."The conversations concerned a union,the same as atParis, Tennessee," which "was attemptingto organize orcontacted some members of the labor force ... and thatsome of the labor force . . . and thatsomeof them werecarrying cards." Warmath was told that in the light of theParis situation,union organizationwas "scaring them todeath."The company officials, including PresidentMattick, informed him that "they weren't interested inbeing organized at the time." Meetings between thecompany officials and Warmath occurred whenever thecompany officials visited Humboldt. Warmath assumedthe visits were in connection with the union organizationalcampaign.Warmath testified that he offered to be helpfulto the Respondent to the extent that he was "definitelynot interestedin seeinganything happen in Humboldtwherein laborand managementwould get into anythingthat wouldcauselabor unrest...." Warmath discussed"strategy" with the company officials in respectto "gen-eralitiesabout who workers were." According to Warmathhe "probably asked" the Respondent for a list of thenames of employees and received it. He told the Companythat "we of Humboldt,and me,particularly,weren'tinterested in any labor disputes or anything connectedwith labor disputes at Humboldt...... Warmath discussedhis talking to employees with company officials "generallyin the cocktail things." Warmath had been through the10By this remarkBlankenship left the impression with Bolinthat he was speakingon behalf of the Respondent." The Parissituationreferredto inthe record concerned astrikeby the Union which was describedas involvingviolence.12Boyte's statementto Bolin that "he wanted to talk to some ofthe peopleout atGeneralMetals"; Blankenship's remark to Bolinthat"the people out there had called him", Milligan's statementplant"differenttimes."HisbankhandledtheRespondent's payroll accounts. He attended the LaborBoard hearing in the representation case involved herein.His point of view in reference to the Union coincided withthat of the Respondent.I cannot believe that the contribution of Warmath andhis associates to the Respondent's campaign to defeat theUnion was of a serendipitous kind forit isonly reasonabletoconclude thatWarmath and his associates wereengaged in a common endeavor with the Respondent, ofwhich the Respondent had knowledge and approved. It iswholly implausible that Warmath, considering his likeinterestswith the Respondent, his supererogatorycharacteristics, and his numerousmeetingswith thecompany officials at his home and elsewhere, did notdiscuss and devise waysand meansfor a commonendeavor to defeat the Union. Thisto some extentWarmath admitted when he testified that atsuch meetingshe offered to be helpful, discussed strategy, obtained a listofemployees'names, and discussed talking withemployees. Moreover, Warmath's frequent meetings withcompany officials at his home, his appearance at the LaborBoardrepresentationhearing,hisvisitstotheRespondent's plant, his financial interestsin connectionwith the Respondent's property, his vast financialinterests in the community (which suggested that he heldinterestsin the Respondent), and his conversations withemployees might well have caused employees to believethatWarmath and hisassociateswere speaking for theRespondent.12 Furthermore, the Respondent, who musthave known of the activities of Warmath and thetownspeopledetailedabove (both because of thenumerousmeetingsand discussions between the companyofficials andWarmath and the size of the community inwhich the events occurred), made no disavowals of theantiunionelectionpropagandathetownspeopledisseminated. 13In view of the foregoing it is my opinion that inaccordance with the holding inThe Colson Corporation,148 NLRB 827, affd. 347 F.2d 128, 137, the Respondentmust be held responsible for theantiunioncampaignconducted by the townspeople.9. Conclusions in respect to the townspeopleThe record as a whole warrants a finding (I so find) thatthe Respondent interfered with, restrained, and coercedemployees in the exercise of rights guaranteed bySection 7 of the Act and thereby violated Section 8(a)(1) oftheAct by: (1) Warmath's interrogationof employeePorter as to whether the Union "was going to come out towhere [Porter] worked," (2) Warmath's bestowal of abenefit upon Porter in the nature of a release of a parkingticket in the amount of $43.50 as an inducement to voteagainst the Union, (3) Boyte's interrogation of employeeBolin in respect to why the employees felt they needed aunion and his remarks implying that if the Union weresuccessful,liketheHumboldtHosieryMill,theRespondentwould leaveHumboldt, (4)White'sto cross that "they sent him down there to talk",and Mills'answer to Sanders,Junior, that "some people had got in touchwith him and wanted him to find out," likewise created theimpression that the townspeople were speaking for theRespondent.13Cf.TheRussellManufacturing Co , Incorporated,et al.,82NLRB 1081, 1083-84 GENERAL METAL PRODUCTS CO.69interrogation of employee Terry Stevens as to what theemployees' complaints were and why he was in favor ofthe Union, (5) Cox's intimationto employee Stevens thatthe Respondent would moveitsplantif the Union wassuccessful, i.e., Stevens shouldvote againstthe Unionbecause the city government was interested in theRespondentremaininginHumboldt, (6) Cox's remarkoverheard by employee Cross, "There might be apossibility that they would lose the Company if the Unionshould come out there," (7) Milligan's interrogations ofemployee Cross as to what the "trouble" was "out there"and how he felt about the Union and Milligan's statementtoCross that "they were very concerned about theCompany; that there was a possibility that if [theemployees] did get a Union in they might move out, or goback to St. Louis, or go to some other town. "14B. The Mattick SpeechCompany President Mattick delivered a speech toemployees from approximately 3 p.m. to 3:15 p.m. onFebruary 16, 1966, during working time on companyproperty.In his report on objections, Acting Regional DirectorHarrington held that "that portion of the speech whichwarns the employees not to destroy the opportunityprovided by the employer further buttresses the fearsaroused by the townspeople that unionization of the plantwould mean loss of jobs or economic benefits, and merit isfound to the objection."15No doubt the Acting Regional Director was referring tothat portion of the speech, to wit:All of this spells opportunity. Don't destroy it. Lookabout you, examine the make-up of this which we callopportunity. 40,000 sq. ft. of plant, just one-third orless of whatis inSt. Louis; 20 acres of ground, 4 timeslarger than St. Louis; $846,000 of money invested,which is only the beginning of future investment tofollow as we grow.Oddly enough, it's called a branchplant.The town of Humboldt calls ita branch. Howlong are you and we willingto let it beknown by thisidentity? Don't trod on this opportunity. Don't destroythose goals that lie ahead.They're here, and if wework at it together, they'll be accomplished. We don'tneed a witch doctor.'s He or it can not supplantcooperation,workingandplanningtogether.Remember, thereisnomagicformulaforsuccess-nor will there ever be....Remember, you twenty-eight finepeople-you'lldecide,not we, onhow fast plant no. 2 will changefroma branch plant to something else....[Emphasissupplied.]Mattick's remarks, in the context uttered, can fairly beinterpreted to mean that if the Union was chosen, theRespondent would continue the Humboldt plant as a"branch" plant and curtail any plans to expand itsphysical properties and production. This is a clear threatthat the choice of the Union meant the loss of jobopportunities and job benefits which were attendant upona growth of business. It is my opinion that the remarks ofMattick above noted, in the context of the Respondent'santiunion campaign," interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedby Section 7 of the Act. In his remarks Mattick wentbeyond the permissible conduct allowed by Section 8(c) oftheAct.Mattick promised the benefits of expandedoperations without the Union and threatened a curtailmentof operations if the Union were selected as bargainingagent.18Ihave found that the Respondent interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act during thecritical election period. Hence, I find that objections to theelection should be sustained and a second electiondirected.19V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section IIIand IV, above, occurring in connection with its operationsset forth in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.VI.THE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices, it is recommended thattheRespondent cease and desist therefrom, and takecertain affirmative action designed to effectuate thepolicies of the Act.In the instant case objectionable conduct tended tocause employees to believe that if the Union were chosenas the bargaining agent, the Employer might close its plant14No 8(a)(1)violationshave been made in respect to theactivities ofMills and Blankenship since the alleged agencyrelationship existing between them and the Respondent wassomewhat ambiguousHowever,theirconduct as followscontributed to a destruction of the laboratory conditions which theBoard seekstomaintain in regard to its elections and thusconstitutedunlawful interferencewith the electionMills'statement to employee Sanders that"his information said that ifthe Union came into the plant over here, that the Company wouldclose and [Sanders] would lose [hiss job, and it would be hard for[him] to find work,"Blankenship's interrogation of employeeVernon UtahBolin in respectto how he "felt about the Union"and "why the men were so strong about the Union," andBlankenship's statement that like the Humboldt Hosiery Mill, theRespondent might close and the employees lose jobs if the Unionwere successfuli5The Acting Regional Director commented "The contents ofMattick's speech have been carefully read and have beenconsidered in context with the finding concerning Stephen's [sic]interrogationdescribed in Objection 1 and the activities oftownspeople as described in Objectives 3 and 4 "iS "[W]itch doctor" obviously refers to the Union1i In the closing paragraph of a letter sent to employees onFebruary 14, 1966, signed by Mattick, the employees wereadvised, "There is opportunity ahead for us, if we work togetherLet's keep the record clean. So-VOTE NO-when the timecomes "'N "When statements such as these are made by one who is apart of the company management,and who has the power tochange prophecies into realities,such statements,whethercouched in language of probability or certainty, tend to impedeand coerce employees in their right of self-organization,and there-fore constitute unfair labor practices"N L R B.vW C Nabors,d/b/aW C. Nabors Company,196 F 2d 272, 276 (C A 5)19 "Conduct violative of Section 8(a)(1) isa fortioriconductwhich interferes with the exercise of free choice in an electionDal-Tex Optical Company,Inc , 137 NLRB 1782, 1786 70DECISIONSOF NATIONALLABOR RELATIONS BOARDresulting in the loss of jobs.Employees were told that theEmployer's plans in respect to the future expansion of itsHumboldt facilities depended upon a rejection of theUnion.With these thoughts in mind employees wereunable to freely choose a bargaining agent under thelaboratory conditions to which the Board aspires. Thus, inorder to contribute to such laboratory conditions andremove any employees'doubts, I recommend that in thenotice marked"Appendix"there appear"We disavow anyclaim,assertion,or implication that,if the InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,or any other union is chosen as our employees'bargaining agent,we will,for such reason,close ourHumboldt plant or curtail any plans for the expansion ofour Humboldt plant."CONCLUSIONS OF LAW1.General Metal Products Companyisanemployerwithin the meaning of Section 2(2) of the Act and isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. InternationalAssociationofMachinistsandAerospaceWorkers, AFL-CIO, is a labor organizationwithin the meaning of the Act.3.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed bySection 7 of the Act, the Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.The Respondent unlawfully interfered with therepresentation election conducted on February 18, 1966.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon thebasis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,it is recommended that Respondent,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Threatening employees with reprisals to discouragetheir affiliationwithor supportof anylabor organization;interrogating employees concerning union activities oraffiliations; or aiding,abetting,assisting, or cooperatingwithany outsidegroup oflocal citizens or businessmen inany campaign designed to interferewith,restrain, orcoerce its employees in the exercise of their rights to self-organization.(b) In any other manner interfering with,restraining, orcoercing its employees in the exerciseof the rights to self-organization,to join or assist International Association ofMachinistsand Aerospace Workers, AFL-CIO, or anyother labor organization,to bargaincollectivelythroughrepresentativesof their ownchoosing,and to engage inotherconcerted activitiesfor thepurpose of collectivebargaining or other mutual aid or protection,or torefrainfrom any and all such activities.2.Takethe following action which is necessary toeffectuate the policiesof the Act:(a)Postatitsplaceofbusiness in Humboldt,Tennessee,copiesof the attachednoticemarked"Appendix."20 Copiesof said notice,to befurnished bythe Regional Director for Region 26, after being dulysigned by an authorized representative,shall be postedimmediately uponreceipt thereof,and be maintained by itfor 60 consecutive days, thereafter, in conspicuous places,including all places where notices to its employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.21IT IS RECOMMENDED that the election heretofore heldon February 18, 1966, be vacated and set aside and that asecond election be directed.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofaras italleges violations of the Act otherthan those in this Decision.2220 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "21 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "22At the close of the General Counsel's case, the Respondentmoved to dismiss paragraph9 of thecomplaint on the ground thatthe General Counsel had adduced no evidence in support thereofI reserved the ruling on the motion The motion is granted on theground stated. It is my opinion that in the face of theRespondent's motion to dismiss, the General Counsel may not1rely upon the Respondent's exhibits to sustain his complaint.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminerof the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE DISAVOW any claim, assertion, or implicationthat if the International Association of Machinists andAerospace Workers, AFL-CIO, or any otherunion ischosen as our employees'bargaining agent,WE WILLfor such reason, close our Humboldtplantor curtailany plans for the expansion of our Humboldt plant.WE WILL NOT interrogate our employeesregardingtheir union membership, sympathies, or activities in amannerviolative of Section 8(a)(1) of the Act.WE WILL NOT in any othermanner interfere with,restrain, or coerce our employees in the exercise oftherighttoself-organization,toform labororganizations,tojoinorassistInternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or othermutualaid or protection, or to refrain from any or allsuch activities.All ouremployees are free to become or remain or torefrain from becoming or remaining members in goodstanding of International Association of Machinists and GENERAL METAL PRODUCTS CO.71AerospaceWorkers,AFL-CIO, or any other laborThis noticemust remainposted for 60 consecutive daysorganization.from the date of posting, and must not be altered, defaced,GENERAL METAL PRODUCTSor covered by any othermaterial.COMPANYIfemployees have any question concerning this notice(Employer)or compliance with its provisions, theymay communicatedirectlywith the Board's Regional Office, 746 FederalDatedByOfficeBuilding,167NorthMain Street,Memphis,(Representative)(Title)Tennessee 38103, Telephone 534-3161.